DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “power-performance management engine configured to:…” and “power-performance workload scheduler configured to…” in claim 15. MPEP outlines a three prong analysis for determining if a claim invokes 112(f): 
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

	In the instant case the claims include the generic placeholder, “power-performance management engine” and “power-performance workload scheduler”  with the functional language “configured to” followed by functional language and the generic placeholders are not modified by sufficient structure, material, or acts for performing the claimed function.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-15, 21-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bodas et al. (United States Patent Application Publication 2016/0054780) in view of Suzuki et al. (United States Patent Application Publication 2020/0379533).
As per claim 1, Bodas teaches the invention substantially as claimed including a method comprising: 
	receiving a workload for a computer system ([0072], a user submits a program to be executed (“job”) to a queue. The job queue refers to a data structure containing jobs to run);
	sweeping a plurality of parameters of the computer system while executing the workload ([0074], job manager 312 is responsible for operating a job within the constraints of one or more power policies after the job has been launched. In one embodiment, job manager 312 is used to control power performance of all components (e.g., nodes, or other components) involved in execution of a job as per policies specified by at least one of the user and administrator; [0112], When dynamic monitoring is available, in certain power policies, e.g., an auto mode the uniform frequency used by all nodes of the system may be changed periodically based on a power headroom. In one embodiment, the job that started earlier in time has higher priority in using the additional power headroom. Re-evaluations of power budgets and uniform frequency are performed periodically during runtime; and [0131], When dynamic power monitoring is used, the workload manager may raise or lower the frequency while the job is running based upon increase or decrease in the available power);
	monitoring one or more characteristics of the computer system while sweeping the plurality of parameters ([0045], a job power, a system power, a job's completion and a job suspension status are monitored using one or more monitoring techniques …The live jobs' power caps are adjusted dynamically based on the monitoring; [0111], the available power is determined based on at least one of a monitored power, an estimated power, and a calibrated power; and [0131], When dynamic power monitoring is used, the workload manager may raise or lower the frequency while the job is running based upon increase or decrease in the available power), the one or more characteristics including total power consumption and performance measurement of the computer system ([0111], the available power is determined based on at least one of a monitored power, an estimated power, and a calibrated power; and [0131], When dynamic power monitoring is used, the workload manager may raise or lower the frequency while the job is running based upon increase or decrease in the available power);
	generating a power profile for the workload that specifies a value for each parameter of the plurality of parameters ([0104], For each frequency an average power, a maximum power, a power deviation, and a time to completion of the job are stored in a database; [0131], When dynamic power monitoring is used, the workload manager may raise or lower the frequency while the job is running based upon increase or decrease in the available power; and [0303], in the auto mode, when Psys changes over time, the power cap and uniform frequency settings for each job are dynamically adjusted. As shown in graphs 1401 and 1402, when Psys reduces, job 2 in case 1 is suspended, while job 2 in case 2 continues to run at a lower frequency and completes sooner than job 2 in case 1) [that maximizes performance per power usage based on analysis of the monitored total power consumption and performance measurement of the computer system while sweeping the plurality of parameters]; and
	executing the workload based on the specified value of each parameter of the plurality of parameters ([0045], The live jobs' power caps are adjusted dynamically based on the monitoring; and [0131], When dynamic power monitoring is used, the workload manager may raise or lower the frequency while the job is running based upon increase or decrease in the available power).

	Bodas fails to specifically teach, generating a power profile for the workload that specifies a value for each parameter of the plurality of parameters that maximizes performance per power usage based on analysis of the monitored total power consumption and performance measurement of the computer system while sweeping the plurality of parameters.
	However, Suzuki teaches generating a power profile for the workload that specifies a value for each parameter of the plurality of parameters ([0079], the managing server 100 estimates time-series changes in power to be consumed by jobs being executed, based on measured values of power consumed by the jobs until the current time; [0080], Estimation models learned by, for example, an RNN may be used to estimate power to be consumed by the jobs; and [0169], The sample generator 140 generates a data set for learning based on the time-series power data extracted in step S103. The generated data set is used to generate a model for estimating power to be consumed for an estimation period (from a measurement time point “6x” to a measurement time point “6x−5”) of “Interval x”. For example, the sample generator 140 generates a data set in which power values at measurement time points “0” to “6x−1” are question data and power values at measurement time points “6x” to “6x+5” are answer data. The sample generator 140 causes the generated data set to be stored in the DB 110) that maximizes performance per power usage based on analysis of the monitored total power consumption  ([0079], the managing server 100 estimates time-series changes in power to be consumed by jobs being executed, based on measured values of power consumed by the jobs until the current time) and performance measurement of the computer system ([0122], The DB 210 stores job status information indicating statuses of jobs executed and to be executed, and job consumed power information indicating time-series changes in power consumed by the jobs executed), while sweeping the plurality of parameters ([0079], The HPC operation managing server 200 controls the execution of the jobs based on estimated values of time-series changes in power to be consumed by all the jobs being executed so that the maximum consumption power of the HPC system 30 is suppressed to a low level. For example, when the HPC operation managing server 200 estimates that the maximum consumption power of the HPC system 30 exceeds a threshold, the HPC operation managing server 200 stops the execution of one or more jobs).

Bodas and Suzuki are analogous because they are each related to power-aware scheduling and job management. Bodas teaches a method of managing power consumption by scheduling and monitoring in accordance to power consumption based policies. ([0037], Methods and apparatuses to provide a power aware job scheduler and manager to operate a HPC system within power limits with high energy efficiency are described. To support operation under a power limit (cap) a HPC job launch-time scheduler and run-time manager, as described herein is power aware to deliver best performance within a fixed power budget. As a facility power allocation changes, some jobs complete or get suspended, a power aware job launch-time scheduler and run-time manager as described herein advantageously adjusts a job power allocation to provide jobs with a temporary span of power cap increase). Suzuki teaches a method of scheduling and monitoring in accordance with efficient power management by using estimation models. (Abstract, A power estimation method includes acquiring first consumed power information indicating a change in power consumed for a first time period from a first time to a second time within a time period elapsed from the start of the execution of a first job, and second consumed power information indicating a change in power consumed for a second time period from a third time to a fourth time within the time period elapsed from the start of the execution of the first job, the third time being after the second time, generating, from the first consumed power information, a first estimation model for estimating power to be consumed by the job for the first time period, and generating, from the second consumed power information, a second estimation model for estimating power to be consumed by the job for the second time period; and [0079], the HPC operation managing server 200 and the managing server 100 collaborate with each other and appropriately manage power based on results of estimating power to be consumed in units of jobs). It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the teachings of Bodas would be modified with the performance improvement mechanism taught by Suzuki in order to manage job execution in accordance with power and performance constraints. Therefore, it would have been obvious to combine the teachings of Bodas and Suzuki.

As per claim 2, Bodas teaches, further comprising receiving one or more constraints on the plurality of parameters of the computer system ([0131], When dynamic power monitoring is used, the workload manager may raise or lower the frequency while the job is running based upon increase or decrease in the available power; and [0303], in the auto mode, when Psys changes over time, the power cap and uniform frequency settings for each job are dynamically adjusted. As shown in graphs 1401 and 1402, when Psys reduces, job 2 in case 1 is suspended, while job 2 in case 2 continues to run at a lower frequency and completes sooner than job 2 in case 1).

As per claim 3, Suzuki teaches further comprising 
	dividing the workload into two or more stages ([0005], a workload is split up into a plurality of tasks to be performed simultaneously on the plurality of nodes);
	wherein sweeping the plurality of parameters comprises sweeping the plurality of parameters for each of the two or more stages ([0079],  the HPC operation managing server 200 and the managing server 100 collaborate with each other and appropriately manage power based on results of estimating power to be consumed in units of jobs. For example, the managing server 100 estimates time-series changes in power to be consumed by jobs being executed, based on measured values of power consumed by the jobs until the current time. The time-series changes in power to be consumed are represented by, for example, a power waveform. The HPC operation managing server 200 controls the execution of the jobs based on estimated values of time-series changes in power to be consumed by all the jobs being executed so that the maximum consumption power of the HPC system 30 is suppressed to a low level);
	wherein monitoring the one or more characteristics comprises monitoring the one or more characteristics while sweeping the plurality of parameters for each of the two or more stages ([0079], the managing server 100 estimates time-series changes in power to be consumed by jobs being executed, based on measured values of power consumed by the jobs until the current time. The time-series changes in power to be consumed are represented by, for example, a power waveform.  The HPC operation managing server 200 controls the execution of the jobs based on estimated values of time-series changes in power to be consumed by all the jobs being executed so that the maximum consumption power of the HPC system 30 is suppressed to a low level); and
	wherein generating a power profile comprises generating a respective power profile for each of the two or more stages ([0008], a power estimation method includes acquiring first consumed power information indicating a change in power consumed for a first time period from a first time to a second time within a time period elapsed from the start of the execution of a first job, and second consumed power information indicating a change in power consumed for a second time period from a third time to a fourth time within the time period elapsed from the start of the execution of the first job, the third time being after the second time, generating, from the first consumed power information, a first estimation model for estimating power to be consumed by the job for the first time period, and generating, from the second consumed power information, a second estimation model for estimating power to be consumed by the job for the second time period; and [0096], the managing server 100 reduces a variation in data sets by generating models for respective time periods (estimation periods) of a time period elapsed after the start of the execution of jobs).

As per claim 4, Bodas teaches, wherein sweeping the plurality of parameters comprises sweeping at least two parameters selected from the group consisting of central processing unit (CPU) frequency ([0044],  a uniform frequency of all nodes performing a job is changed dynamically based upon a power headroom (an available power) of the system; and [0069],  for each available frequency (e.g. 1.2 GHz through a nominal frequency (P1 frequency), and a turbo frequency), a maximum power for a node (node PMP) is determined. Pmax: is the max node power over the job lifetime. Pmin: is the min node power over the job lifetime. Pavg: is the average node power over the job lifetime), graphics processing unit (GPU) frequency, number of active cores in a multi-core processor, memory bandwidth, network bandwidth, and a device state ([0303], the power cap and uniform frequency settings for each job are dynamically adjusted; [0324], allocating a first power for the job based on the available power, and adjusting the first power).

As per claim 6, Bodas teaches, wherein the monitored one or more characteristics of the computer system include one or more of central processing unit (CPU) power usage ([0045],  a job power, a system power, a job's completion and a job suspension status are monitored using one or more monitoring techniques; and [0078], Power aware job scheduler and manager 501 receive at least one of the facility power and system power 502 and monitored power 511), graphics processing unit (GPU) power usage, fan power usage, memory power usage, disk power usage, memory bandwidth, memory latency, disk input/output bandwidth, and network bandwidth.

As per claim 7, Bodas teaches, further comprising 
	receiving an initial power profile for the workload ([0073], When a job is scheduled to run, the job launcher 303 picks the job from the queue, and after determining that the appropriate resources (e.g., compute nodes, network, time) are allocated, the job launcher 303 spawns processes using the allocated resources to start the job in accordance with the inputs (e.g., job policy, power mode, and other input parameters) specified by the user); and 
	wherein generating the power profile comprises updating the initial power profile based on analysis of the monitored total power consumption of the computer system while sweeping the plurality of parameters ([0074],  A job manager 312 is configured to control job 304 to stay within an allocated power budget for the job, as described in further detail below. In one embodiment, job manager 312 is responsible for operating a job within the constraints of one or more power policies after the job has been launched; and [0111], If it is determined that the allocated power is to be adjusted, the allocated power is adjusted at operation 527).

As per claim 8, Bodas teaches the invention substantially as claimed including, a computer management system comprising:
	a storage device ([0049], a memory); and
	a processor communicatively coupled to the storage device ([0049], The data processing system 101 comprises a plurality of nodes—e.g., one or more head nodes 102, one or more compute nodes, such as a central processing unit (CPU) node 103 and a CPU node 104, one or more input-output (IO) nodes 105, one or more operating system (OS) nodes, and other nodes—coupled to a high speed fabric 106. In one embodiment, head node 102 comprises one or more operating system (OS) nodes. The high-speed fabric may be a network topology of nodes interconnected via one or more switches. In one embodiment, each of the nodes, such as nodes 103, 104 and 105 comprises one or more processors, one or more controllers, or both coupled to a memory), wherein the processor is configured to:
	receive a workload for a computer system ([0072], a user submits a program to be executed (“job”) to a queue. The job queue refers to a data structure containing jobs to run);
iteratively adjust a plurality of parameters of the computer system while the
workload is executed ([0045], The live jobs' power caps are adjusted dynamically based on the monitoring; [0111], the available power is determined based on at least one of a monitored power, an estimated power, and a calibrated power; and [0131], When dynamic power monitoring is used, the workload manager may raise or lower the frequency while the job is running based upon increase or decrease in the available power);
	monitor one or more characteristics of the computer system while adjusting the plurality of parameters ([0045], a job power, a system power, a job's completion and a job suspension status are monitored using one or more monitoring techniques …The live jobs' power caps are adjusted dynamically based on the monitoring; [0111], the available power is determined based on at least one of a monitored power, an estimated power, and a calibrated power; and [0131], When dynamic power monitoring is used, the workload manager may raise or lower the frequency while the job is running based upon increase or decrease in the available power), the one or more characteristics including total power consumption  ([0111], the available power is determined based on at least one of a monitored power, an estimated power, and a calibrated power; and [0131], When dynamic power monitoring is used, the workload manager may raise or lower the frequency while the job is running based upon increase or decrease in the available power) and performance measurement of the computer system ([0045], As the power aware job scheduler and manager uses realistic inputs from calibrator and estimator, a power regulation guard band is advantageously minimized and performance of the system is maximized; [0057], Power-performance calibration of nodes is used to develop such an estimate. In one embodiment, the power estimate is determined based upon power-performance data collected on sample workloads or past runs of the job. Although the estimate may have a built-in guard band, actual power consumption of the job can be different. Job-level power monitoring assesses differences between the estimate and actual power consumption. Such assessments create opportunities to fine-tune power allocations to each job; [0067], Calibrator 306 is configured to calibrate power and performance of nodes of the data processing system. The calibrator 306 calibrates the power, thermal dissipation and performance of each node within the data processing system 100);
	generate a power profile for the workload that specifies a value for each parameter of the plurality of parameters ([0104], For each frequency an average power, a maximum power, a power deviation, and a time to completion of the job are stored in a database; and [0131], When dynamic power monitoring is used, the workload manager may raise or lower the frequency while the job is running based upon increase or decrease in the available power; and [0303], in the auto mode, when Psys changes over time, the power cap and uniform frequency settings for each job are dynamically adjusted. As shown in graphs 1401 and 1402, when Psys reduces, job 2 in case 1 is suspended, while job 2 in case 2 continues to run at a lower frequency and completes sooner than job 2 in case 1)  [that maximizes performance per power usage  based on analysis of the monitored total power consumption and performance measurement of the computer system while sweeping the plurality of parameters];
	store the power profile on the storage device ([0104], For each frequency an average power, a maximum power, a power deviation, and a time to completion of the job are stored in a database); and
	execute the workload based on the power profile ([0045], The live jobs' power caps are adjusted dynamically based on the monitoring; and [0131], When dynamic power monitoring is used, the workload manager may raise or lower the frequency while the job is running based upon increase or decrease in the available power).

	Bodas fails to specifically teach, generate a power profile for the workload that specifies a value for each parameter of the plurality of parameters that maximizes performance per power usage based on analysis of the monitored total power consumption and performance measurement of the computer system while sweeping the plurality of parameters.
	However, Suzuki teaches generate a power profile for the workload that specifies a value for each parameter of the plurality of parameters ([0079], the managing server 100 estimates time-series changes in power to be consumed by jobs being executed, based on measured values of power consumed by the jobs until the current time; [0080], Estimation models learned by, for example, an RNN may be used to estimate power to be consumed by the jobs; and [0169], The sample generator 140 generates a data set for learning based on the time-series power data extracted in step S103. The generated data set is used to generate a model for estimating power to be consumed for an estimation period (from a measurement time point “6x” to a measurement time point “6x−5”) of “Interval x”. For example, the sample generator 140 generates a data set in which power values at measurement time points “0” to “6x−1” are question data and power values at measurement time points “6x” to “6x+5” are answer data. The sample generator 140 causes the generated data set to be stored in the DB 110) that maximizes performance per power usage based on analysis of the monitored total power consumption and performance measurement of the computer system while sweeping the plurality of parameters ([0079],  the HPC operation managing server 200 and the managing server 100 collaborate with each other and appropriately manage power based on results of estimating power to be consumed in units of jobs. For example, the managing server 100 estimates time-series changes in power to be consumed by jobs being executed, based on measured values of power consumed by the jobs until the current time. The time-series changes in power to be consumed are represented by, for example, a power waveform. The HPC operation managing server 200 controls the execution of the jobs based on estimated values of time-series changes in power to be consumed by all the jobs being executed so that the maximum consumption power of the HPC system 30 is suppressed to a low level).
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 9, this claim is similar to claim 2 and is rejected for the same reasons.

As per claim 10, Suzuki teaches, wherein the processor is further configured to:
	divide the workload into two or more stages ([0005], a workload is split up into a plurality of tasks to be performed simultaneously on the plurality of nodes);
	iteratively adjust the plurality of parameters for each of the two or more stages ([0079],  the HPC operation managing server 200 and the managing server 100 collaborate with each other and appropriately manage power based on results of estimating power to be consumed in units of jobs. For example, the managing server 100 estimates time-series changes in power to be consumed by jobs being executed, based on measured values of power consumed by the jobs until the current time. The time-series changes in power to be consumed are represented by, for example, a power waveform. The HPC operation managing server 200 controls the execution of the jobs based on estimated values of time-series changes in power to be consumed by all the jobs being executed so that the maximum consumption power of the HPC system 30 is suppressed to a low level);
	monitor the one or more characteristics while adjusting the plurality of parameters for each of the two or more stages ([0079], the managing server 100 estimates time-series changes in power to be consumed by jobs being executed, based on measured values of power consumed by the jobs until the current time. The time-series changes in power to be consumed are represented by, for example, a power waveform.  The HPC operation managing server 200 controls the execution of the jobs based on estimated values of time-series changes in power to be consumed by all the jobs being executed so that the maximum consumption power of the HPC system 30 is suppressed to a low level); and
	generate a respective power profile for each of the two or more stages ([0008], a power estimation method includes acquiring first consumed power information indicating a change in power consumed for a first time period from a first time to a second time within a time period elapsed from the start of the execution of a first job, and second consumed power information indicating a change in power consumed for a second time period from a third time to a fourth time within the time period elapsed from the start of the execution of the first job, the third time being after the second time, generating, from the first consumed power information, a first estimation model for estimating power to be consumed by the job for the first time period, and generating, from the second consumed power information, a second estimation model for estimating power to be consumed by the job for the second time period; and [0096], the managing server 100 reduces a variation in data sets by generating models for respective time periods (estimation periods) of a time period elapsed after the start of the execution of jobs).

As per claim 11, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 13, this claim is similar to claim 6 and is rejected for the same reasons.
As per claim 14, this claim is similar to claim 7 and is rejected for the same reasons.

As per claim 15, Bodas  teaches the invention substantially as claimed including a computer management system comprising:
	a power-performance management engine configured to:
		sweep a plurality of parameters of a computer system while a workload is executed ([0045], The live jobs' power caps are adjusted dynamically based on the monitoring; [0111], the available power is determined based on at least one of a monitored power, an estimated power, and a calibrated power; and [0131], When dynamic power monitoring is used, the workload manager may raise or lower the frequency while the job is running based upon increase or decrease in the available power);
	monitor one or more characteristics of the computer system while sweeping the plurality of parameters ([0045], a job power, a system power, a job's completion and a job suspension status are monitored using one or more monitoring techniques …The live jobs' power caps are adjusted dynamically based on the monitoring; [0111], the available power is determined based on at least one of a monitored power, an estimated power, and a calibrated power; and [0131], When dynamic power monitoring is used, the workload manager may raise or lower the frequency while the job is running based upon increase or decrease in the available power), the one or more characteristics including total power consumption ([0111], the available power is determined based on at least one of a monitored power, an estimated power, and a calibrated power; and [0131], When dynamic power monitoring is used, the workload manager may raise or lower the frequency while the job is running based upon increase or decrease in the available power) and performance measurement of the computer system ([0045], As the power aware job scheduler and manager uses realistic inputs from calibrator and estimator, a power regulation guard band is advantageously minimized and performance of the system is maximized; [0057], Power-performance calibration of nodes is used to develop such an estimate. In one embodiment, the power estimate is determined based upon power-performance data collected on sample workloads or past runs of the job. Although the estimate may have a built-in guard band, actual power consumption of the job can be different. Job-level power monitoring assesses differences between the estimate and actual power consumption. Such assessments create opportunities to fine-tune power allocations to each job; [0067], Calibrator 306 is configured to calibrate power and performance of nodes of the data processing system. The calibrator 306 calibrates the power, thermal dissipation and performance of each node within the data processing system 100); and
	generate a power profile for the workload that specifies a value for each parameter of the plurality of parameters ([0104], For each frequency an average power, a maximum power, a power deviation, and a time to completion of the job are stored in a database; and [0131], When dynamic power monitoring is used, the workload manager may raise or lower the frequency while the job is running based upon increase or decrease in the available power; and [0303], in the auto mode, when Psys changes over time, the power cap and uniform frequency settings for each job are dynamically adjusted. As shown in graphs 1401 and 1402, when Psys reduces, job 2 in case 1 is suspended, while job 2 in case 2 continues to run at a lower frequency and completes sooner than job 2 in case 1) [that maximizes performance per power usage based on analysis of the monitored total power consumption and performance measurement of the computer system]; and 
	a power-performance workload schedule configured to schedule the workload for execution based on the generated power profile ([0045], The live jobs' power caps are adjusted dynamically based on the monitoring; [0056], administrative policies govern the way the system 100 may schedule, launch, suspend and re-launch one or more jobs; [0078], Power aware job scheduler and manager 501 receive at least one of the facility power and system power 502 and monitored power 511; and [0131], When dynamic power monitoring is used, the workload manager may raise or lower the frequency while the job is running based upon increase or decrease in the available power).
	
	Bodas fails to specifically teach, generate a power profile for the workload that specifies a value for each parameter of the plurality of parameters that maximizes performance per power usage based on analysis of the monitored total power consumption and performance measurement of the computer system.
	However, Suzuki teaches generate a power profile for the workload that specifies a value for each parameter of the plurality of parameters ([0079], the managing server 100 estimates time-series changes in power to be consumed by jobs being executed, based on measured values of power consumed by the jobs until the current time; [0080], Estimation models learned by, for example, an RNN may be used to estimate power to be consumed by the jobs; and [0169], The sample generator 140 generates a data set for learning based on the time-series power data extracted in step S103. The generated data set is used to generate a model for estimating power to be consumed for an estimation period (from a measurement time point “6x” to a measurement time point “6x−5”) of “Interval x”. For example, the sample generator 140 generates a data set in which power values at measurement time points “0” to “6x−1” are question data and power values at measurement time points “6x” to “6x+5” are answer data. The sample generator 140 causes the generated data set to be stored in the DB 110) that maximizes performance per power usage based on analysis of the monitored total power consumption and performance measurement of the computer system while sweeping the plurality of parameters ([0079],  the HPC operation managing server 200 and the managing server 100 collaborate with each other and appropriately manage power based on results of estimating power to be consumed in units of jobs. For example, the managing server 100 estimates time-series changes in power to be consumed by jobs being executed, based on measured values of power consumed by the jobs until the current time. The time-series changes in power to be consumed are represented by, for example, a power waveform. The HPC operation managing server 200 controls the execution of the jobs based on estimated values of time-series changes in power to be consumed by all the jobs being executed so that the maximum consumption power of the HPC system 30 is suppressed to a low level).
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 20, Bodas teaches the invention substantially as claimed including, a computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed by a processor, causes the processor to:
	iteratively adjust the plurality of parameters of a computer system while a workload is executed ([0045], The live jobs' power caps are adjusted dynamically based on the monitoring; [0111], the available power is determined based on at least one of a monitored power, an estimated power, and a calibrated power; and [0131], When dynamic power monitoring is used, the workload manager may raise or lower the frequency while the job is running based upon increase or decrease in the available power);
	monitor one or more characteristics of the computer system while adjusting the plurality of parameters ([0045], a job power, a system power, a job's completion and a job suspension status are monitored using one or more monitoring techniques …The live jobs' power caps are adjusted dynamically based on the monitoring; [0111], the available power is determined based on at least one of a monitored power, an estimated power, and a calibrated power; and [0131], When dynamic power monitoring is used, the workload manager may raise or lower the frequency while the job is running based upon increase or decrease in the available power), the one or more characteristics including total power consumption ([0111], the available power is determined based on at least one of a monitored power, an estimated power, and a calibrated power; and [0131], When dynamic power monitoring is used, the workload manager may raise or lower the frequency while the job is running based upon increase or decrease in the available power) and performance measurement of the computer system ([0045], As the power aware job scheduler and manager uses realistic inputs from calibrator and estimator, a power regulation guard band is advantageously minimized and performance of the system is maximized; [0057], Power-performance calibration of nodes is used to develop such an estimate. In one embodiment, the power estimate is determined based upon power-performance data collected on sample workloads or past runs of the job. Although the estimate may have a built-in guard band, actual power consumption of the job can be different. Job-level power monitoring assesses differences between the estimate and actual power consumption. Such assessments create opportunities to fine-tune power allocations to each job; [0067], Calibrator 306 is configured to calibrate power and performance of nodes of the data processing system. The calibrator 306 calibrates the power, thermal dissipation and performance of each node within the data processing system 100);
	generate a power profile for the workload that specifies a value for each parameter of the plurality of parameters ([0104], For each frequency an average power, a maximum power, a power deviation, and a time to completion of the job are stored in a database; and [0131], When dynamic power monitoring is used, the workload manager may raise or lower the frequency while the job is running based upon increase or decrease in the available power; and [0303], in the auto mode, when Psys changes over time, the power cap and uniform frequency settings for each job are dynamically adjusted. As shown in graphs 1401 and 1402, when Psys reduces, job 2 in case 1 is suspended, while job 2 in case 2 continues to run at a lower frequency and completes sooner than job 2 in case 1) [that maximizes performance per power usage based on analysis of the monitored total power consumption and performance measurement of the computer system]; and
	execute the workload based on the generated power profile ([0045], The live jobs' power caps are adjusted dynamically based on the monitoring; and [0131], When dynamic power monitoring is used, the workload manager may raise or lower the frequency while the job is running based upon increase or decrease in the available power).
	
	Bodas fails to specifically teach, generate a power profile for the workload that specifies a value for each parameter of the plurality of parameters that maximizes performance per power usage based on analysis of the monitored total power consumption and performance measurement of the computer system.
	However, Suzuki teaches generating a power profile for the workload that specifies a value for each parameter of the plurality of parameters ([0079], the managing server 100 estimates time-series changes in power to be consumed by jobs being executed, based on measured values of power consumed by the jobs until the current time; [0080], Estimation models learned by, for example, an RNN may be used to estimate power to be consumed by the jobs; and [0169], The sample generator 140 generates a data set for learning based on the time-series power data extracted in step S103. The generated data set is used to generate a model for estimating power to be consumed for an estimation period (from a measurement time point “6x” to a measurement time point “6x−5”) of “Interval x”. For example, the sample generator 140 generates a data set in which power values at measurement time points “0” to “6x−1” are question data and power values at measurement time points “6x” to “6x+5” are answer data. The sample generator 140 causes the generated data set to be stored in the DB 110) that maximizes performance per power usage based on analysis of the monitored total power consumption and performance measurement of the computer system while sweeping the plurality of parameters ([0079],  the HPC operation managing server 200 and the managing server 100 collaborate with each other and appropriately manage power based on results of estimating power to be consumed in units of jobs. For example, the managing server 100 estimates time-series changes in power to be consumed by jobs being executed, based on measured values of power consumed by the jobs until the current time. The time-series changes in power to be consumed are represented by, for example, a power waveform. The HPC operation managing server 200 controls the execution of the jobs based on estimated values of time-series changes in power to be consumed by all the jobs being executed so that the maximum consumption power of the HPC system 30 is suppressed to a low level).
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 21, this claim is similar to claim 6 and is rejected for the same reasons.

As per claim 22, Bodas teaches, wherein the computer readable program is further configured to cause the processor to iteratively adjust the at least one plurality of parameters in accordance with one or more constraints on the plurality of parameters of the computer system (([0045], The live jobs' power caps are adjusted dynamically based on the monitoring; [0111], the available power is determined based on at least one of a monitored power, an estimated power, and a calibrated power; and [0131], When dynamic power monitoring is used, the workload manager may raise or lower the frequency while the job is running based upon increase or decrease in the available power).

As per claim 24, this claim is similar to claim 10 and is rejected for the same reasons.

As per claim 25, wherein the computer readable program is further configured to cause the processor to iteratively adjust at least two parameters selected from the group consisting of central processing unit (CPU) frequency ([0044],  a uniform frequency of all nodes performing a job is changed dynamically based upon a power headroom (an available power) of the system; and [0069],  for each available frequency (e.g. 1.2 GHz through a nominal frequency (P1 frequency), and a turbo frequency), a maximum power for a node (node PMP) is determined. Pmax: is the max node power over the job lifetime. Pmin: is the min node power over the job lifetime. Pavg: is the average node power over the job lifetime), graphics processing unit (GPU) frequency, number of active cores in a multi-core processor, memory bandwidth, network bandwidth, and a device state ([0303], the power cap and uniform frequency settings for each job are dynamically adjusted; [0324], allocating a first power for the job based on the available power, and adjusting the first power).

	Claims 5, 12, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bodas-Suzuki as applied to independent claims 1, 8, 15, and 20 and in further view of Jackson (US 2014/0075222).
As per claim 5, the combination of Bodas-Suzuki fails to specifically teach, wherein the workload is a first workload and executing the workload based on the respective selected value of the at least one plurality of parameters further comprises: comparing the power profile of the first workload with a respective power profile of one or more other workloads identifying a compatible workload based on the comparison of the power profile of the first workload with the respective power profile of the one or more other workloads, wherein a compatible workload indicates that values in the respective power profile does not conflict with the value for each parameter of the plurality of parameters in the power profile of the first workload; and scheduling the compatible workload to be executed concurrently with the first workload.

	However, Jackson teaches, wherein the workload is a first workload and executing the workload based on the respective selected value of the at least one plurality of parameters further comprises: 
	comparing the power profile of the first workload with a respective power profile of one or more other workloads ([0015],  Other jobs within the currently running or queued workload could also be preempted in various ways such that the job efficiency and power savings associated with each possible power state adjustment could be analyzed. The system then could determine an optimal or preferred mix of preemption operations and then execute one or more selected preemptive operations on one or more jobs (include any jobs, a queued job, currently running job, job yet to be scheduled, etc.). The analysis could be based on one or more power profiles associated with one or more jobs that can indicate relative execution efficiency with regards to time and/or power; and [0089], These workload power profiles can also be tied to specified jobs, applications, data sets, or other factors They can identify the relative execution efficiency with regards to time and power. This power profile can have data associated with how efficiently the job will run on particular hardware, software, operating systems, bandwidth usage, network types, etc. Users can then predict power consumption of a given application via the job profile. Schedulers can use the information to optimally pack workload or improve the packing of workload within the specified power budget); 
	identifying a compatible workload based on the comparison of the power profile of the first workload with the respective power profile of the one or more other workloads ([0015],  Other jobs within the currently running or queued workload could also be preempted in various ways such that the job efficiency and power savings associated with each possible power state adjustment could be analyzed…The analysis could be based on one or more power profiles associated with one or more jobs that can indicate relative execution efficiency with regards to time and/or power; and [0061], the system 304 allows automated learning of per-application performance on a node-by-node basis. This allows the correlation of application performance and power consumption to identify the most effective application to node mapping for the workload. Here, the system also uses mapping information to intelligently shift workload to optimal nodes), wherein a compatible workload indicates that values in the respective power profile does not conflict with the value for each parameter of the plurality of parameters in the power profile of the first workload ([0059],system algorithms would spread the workload out so as to minimize the conflict and maximize performance of every individual job; [0061], the system also uses mapping information to intelligently shift workload to optimal nodes; and [0062], the system utilizes watt-centric charging information to migrate workload to a least expensive data center based on persistent and/or time of day based charge rates); and
	scheduling the compatible workload to be executed concurrently with the first workload ([0060], if job A and job B both run on the same node, the user may experience a 3% degradation of performance because of the sharing aspects of the compute environment, but if job A and job B are separated on two separate nodes, then this may increase the power consumption by 20%. The balancing algorithm then determines whether it is appropriate to have performance degradation in exchange for power savings; and [0089], This power profile can have data associated with how efficiently the job will run on particular hardware, software, operating systems, bandwidth usage, network types, etc.…Schedulers can use the information to optimally pack workload or improve the packing of workload within the specified power budget).
	The combination of Bodas-Suzuki and Jackson are analogous because they are each related to power-aware scheduling and job management. Bodas teaches a method of managing power consumption by scheduling and monitoring in accordance to power consumption based policies.. Suzuki teaches a method of scheduling and monitoring in accordance with efficient power management by using estimation models. Jackson teaches a method of managing power for job scheduling and management. (Abstract, methods of performing a power cap processing in a compute environment. The method includes determining of one of committed resources and dedicated resources in a compute environment exceed a threshold value for a job. If a determination is yes that the threshold value is exceeded, then the method includes preempting processing of the job in the compute environment by performing one of migrating the job to a new compute resources and performing a power reduction action associated with the job, such as slowing down a processor associated with a job or cancelling the job. When such a power state reduction action is taken, reservations associated with other jobs may also be adjusted). It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the teachings of the combination of Bodas-Suzuki  would be modified with the power cap management mechanism taught by Jackson in order to manage job execution in accordance with power and performance constraints. Therefore, it would have been obvious to combine the teachings of the combination of Bodas-Suzuki and Jackson.
As per claim 12, this claim is similar to claim 5 and is rejected for the same reasons. The same motivation used in the rejection of claim 5 are applicable to the instant claim.
As per claim 16, this claim is similar to claim 5 and is rejected for the same reasons. The same motivation used in the rejection of claim 5 are applicable to the instant claim.
As per claim 23, this claim is similar to claim 5 and is rejected for the same reasons. The same motivation used in the rejection of claim 5 are applicable to the instant claim.

	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2014/0075222) in view of Suzuki et al (US 2020/0379533). 
As per claim 17, Jackson teaches the invention substantially as claimed including a method comprising: 
	comparing respective power performance tables for each of a plurality of workloads ([0015],  Other jobs within the currently running or queued workload could also be preempted in various ways such that the job efficiency and power savings associated with each possible power state adjustment could be analyzed. The system then could determine an optimal or preferred mix of preemption operations and then execute one or more selected preemptive operations on one or more jobs (include any jobs, a queued job, currently running job, job yet to be scheduled, etc.). The analysis could be based on one or more power profiles associated with one or more jobs that can indicate relative execution efficiency with regards to time and/or power; and [0089], These workload power profiles can also be tied to specified jobs, applications, data sets, or other factors They can identify the relative execution efficiency with regards to time and power. This power profile can have data associated with how efficiently the job will run on particular hardware, software, operating systems, bandwidth usage, network types, etc. Users can then predict power consumption of a given application via the job profile. Schedulers can use the information to optimally pack workload or improve the packing of workload within the specified power budget), each power performance table specifying values for each parameter of a plurality of parameters of a computer system for executing the respective workload ([0089],  workload power profiles can also be tied to specified jobs, applications, data sets, or other factors They can identify the relative execution efficiency with regards to time and power. This power profile can have data associated with how efficiently the job will run on particular hardware, software, operating systems, bandwidth usage, network types, etc. Users can then predict power consumption of a given application via the job profile. Schedulers can use the information to optimally pack workload or improve the packing of workload within the specified power budget)…;
	identifying at least two compatible workloads based on the comparison of the respective power performance tables ([0015],  Other jobs within the currently running or queued workload could also be preempted in various ways such that the job efficiency and power savings associated with each possible power state adjustment could be analyzed…The analysis could be based on one or more power profiles associated with one or more jobs that can indicate relative execution efficiency with regards to time and/or power; and [0061], the system 304 allows automated learning of per-application performance on a node-by-node basis. This allows the correlation of application performance and power consumption to identify the most effective application to node mapping for the workload. Here, the system also uses mapping information to intelligently shift workload to optimal nodes); and 
	scheduling the at least two compatible workloads to be executed concurrently by the computer system ([0060], if job A and job B both run on the same node, the user may experience a 3% degradation of performance because of the sharing aspects of the compute environment, but if job A and job B are separated on two separate nodes, then this may increase the power consumption by 20%. The balancing algorithm then determines whether it is appropriate to have performance degradation in exchange for power savings; and [0089], This power profile can have data associated with how efficiently the job will run on particular hardware, software, operating systems, bandwidth usage, network types, etc.…Schedulers can use the information to optimally pack workload or improve the packing of workload within the specified power budget).

	Jackson fails to specifically teach, wherein the specified values of the plurality of parameters are selected that maximizes performance per power usage based on monitoring one or more characteristics of the computer system, including power consumption and performance measurement of the computer system, while iteratively adjusting the plurality of parameters.
	However, Suzuki teaches, wherein the specified values of the plurality of parameters are selected that maximizes performance per power usage based on monitoring one or more characteristics of the computer system ([0079],  the HPC operation managing server 200 and the managing server 100 collaborate with each other and appropriately manage power based on results of estimating power to be consumed in units of jobs. For example, the managing server 100 estimates time-series changes in power to be consumed by jobs being executed, based on measured values of power consumed by the jobs until the current time. The time-series changes in power to be consumed are represented by, for example, a power waveform. The HPC operation managing server 200 controls the execution of the jobs based on estimated values of time-series changes in power to be consumed by all the jobs being executed so that the maximum consumption power of the HPC system 30 is suppressed to a low level), including power consumption ([0079], the managing server 100 estimates time-series changes in power to be consumed by jobs being executed, based on measured values of power consumed by the jobs until the current time) and performance measurement of the computer system ([0122], The DB 210 stores job status information indicating statuses of jobs executed and to be executed, and job consumed power information indicating time-series changes in power consumed by the jobs executed), while iteratively adjusting the plurality of parameters ([0079], The HPC operation managing server 200 controls the execution of the jobs based on estimated values of time-series changes in power to be consumed by all the jobs being executed so that the maximum consumption power of the HPC system 30 is suppressed to a low level. For example, when the HPC operation managing server 200 estimates that the maximum consumption power of the HPC system 30 exceeds a threshold, the HPC operation managing server 200 stops the execution of one or more jobs).
	Jackson and Suzuki are analogous because they are each related to power-aware scheduling and job management. Jackson teaches a method of managing power for job scheduling and management. (Abstract, methods of performing a power cap processing in a compute environment. The method includes determining of one of committed resources and dedicated resources in a compute environment exceed a threshold value for a job. If a determination is yes that the threshold value is exceeded, then the method includes preempting processing of the job in the compute environment by performing one of migrating the job to a new compute resources and performing a power reduction action associated with the job, such as slowing down a processor associated with a job or cancelling the job. When such a power state reduction action is taken, reservations associated with other jobs may also be adjusted). Suzuki teaches a method of scheduling and monitoring in accordance with efficient power management by using estimation models. (Abstract, A power estimation method includes acquiring first consumed power information indicating a change in power consumed for a first time period from a first time to a second time within a time period elapsed from the start of the execution of a first job, and second consumed power information indicating a change in power consumed for a second time period from a third time to a fourth time within the time period elapsed from the start of the execution of the first job, the third time being after the second time, generating, from the first consumed power information, a first estimation model for estimating power to be consumed by the job for the first time period, and generating, from the second consumed power information, a second estimation model for estimating power to be consumed by the job for the second time period; and [0079], the HPC operation managing server 200 and the managing server 100 collaborate with each other and appropriately manage power based on results of estimating power to be consumed in units of jobs). It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the teachings of the Jackson would be modified with the performance improvement mechanism taught by Suzuki in order to manage job execution in accordance with power and performance constraints. Therefore, it would have been obvious to combine the teachings of Jackson and Suzuki.
As per claim 18, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 19, this claim is similar to claim 6 and is rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199